McKAY, Circuit Judge,
concurring:
I concur in the court’s opinion in all three companioned cases. I add this statement to clarify my concurrence in one portion of the opinion. We have said:
We reluctantly conclude that we must remand this cause for such further proceedings as the District Court deems proper and necessary to provide this Court with an adequate record containing the District Court’s factual and legal basis supporting that portion of its May 4, 1979, order entitled “IV. Access to Courts” paragraph 13.
My reluctance arises from an appreciation for the horrendous task which has already been undertaken by the trial court and the litigants. I do not in any sense imply that the remand is merely pro forma since the trial court’s only prior findings indicate the seriousness of “the problem of adequate assistance to indigent prisoners with limited legal skills. When focusing exclusively on the issue of the adequacy of “writ writers” or other inmate assistance, the trial court undoubtedly will give full consideration to the dangers inherent in prisoners being able through these functions to exercise unreasonable control on their fellows and the effect that might have on reasonable access to courts.